Citation Nr: 1611259	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-17 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating in excess of 80 percent for focal segmental glomerulosclerosis prior to April 23, 2013.  

2.  Entitlement to an increased rating in excess of 10 percent for hyperparathyroidism.  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease, cervical spine.  

4.  Entitlement to a compensable initial rating for degenerative disc disease, lumbar spine.  

5.  Entitlement to an initial rating in excess of 10 percent for anemia.  

6.  Entitlement to a compensable initial rating for left elbow, status post fistula placement, with scar, prior to February 20, 2014.  

7.  Entitlement to an initial rating in excess of 10 percent for left elbow, status post fistula placement, with scar, from February 20, 2014.

8.  Entitlement to service connection for a chronic disability manifested by joint pain and muscle weakness claimed as secondary to service-connected focal segmental glomerulosclerosis. 

9.  Entitlement to an effective date earlier than January 5, 2010 for the award of service connection for nerve damage of the left upper extremity.  

10.  Entitlement to an effective date earlier than January 5, 2010 for the award of service connection for nerve damage of the right upper extremity.  

11.  Entitlement to a rating in excess of 30 percent for nerve damage of the left upper extremity (now characterized as peripheral neuropathy, left upper extremity).  

12.  Entitlement to a rating in excess of 30 percent for nerve damage of the right upper extremity (now characterized as peripheral neuropathy, right upper extremity).   

13.  Entitlement to an effective date earlier than January 5, 2010, for the award of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).

14.  Entitlement to service connection for temporomandibular joint (hereinafter "TMJ") disability claimed as secondary to service-connected focal segmental glomerulosclerosis and hyperparathyroidism.


REPRESENTATION

Appellant represented by:	Cynthia Holman, Attorney



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to August 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision (hyperparathyroidism, cervical spine, lumbar spine, anemia, left elbow, TMJ, and disability manifested by joint pain and muscle weakness) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, an April 2015 rating decision (nerve damage, right upper extremity; nerve damage, left upper extremity), and a September 2015 rating decision (SMC), issued by the VA RO in Lincoln, Nebraska.  The jurisdiction of the case now resides with the Lincoln, Nebraska RO.  

In part, the February 2014 rating decision assigned a higher initial rating of 10 percent for anemia, effective January 18, 2011, the date of the Veteran's claim.  The issue has been characterized to reflect the higher rating assignment as shown on the title page of this decision.

The Board must also address the procedural history of certain issues on appeal.  In this respect, a January 2010 rating decision granted service connection for chronic renal failure associated with focal segmental glomerulosclerosis (later referred to solely as focal segmental glomerulosclerosis) and assigned an initial rating of 60 percent effective June 16, 2007 and assigned an initial rating of 80 percent effective October 2, 2009.  The January 2010 rating decision also granted service connection for hyperparathyroidism and assigned an initial rating of 10 percent effective July 16, 2007.  Within the one year period from notification of the January 2010 rating decision, VA received an application for entitlement to a total disability rating based on employability due to service-connected disabilities (TDIU).  In this respect, a claim for a TDIU is treated as a claim for an increased rating for all service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board does not find that the claim for a TDIU can be construed as a notice of disagreement concerning the issues adjudicated by the January 2010 rating decision.  A notice of disagreement is defined as a written communication from the claimant or his representative that (1) expresses dissatisfaction or disagreement with an RO adjudicative determination and (2) a desire to contest the result.  38 C.F.R. § 20.201.  The claim for entitlement to a TDIU does not represent a disagreement with the particular adjudicative determination and; therefore, is not considered a notice of disagreement concerning the initial disability ratings and effective dates assigned to the focal segmental glomerulosclerosis and hyperparathyroidism.  

Following receipt of the Veteran's February 2010 claim for entitlement to a TDIU, the RO readjudicated the issue for entitlement to an increased rating for focal segmental glomerulosclerosis in an August 2010 rating decision and assigned a 100 percent rating effective February 2, 2010, and assigned an 80 percent rating effective April 1, 2010 and denied entitlement to a TDIU.  Thereafter, in March 2011, VA received a claim for a TDIU, which again, is not considered a notice of disagreement with respect to the ratings assigned by the August 2010 rating decision.  Id.  A September 2011 rating decision denied a rating in excess of 80 percent for focal segmental glomerulosclerosis and denied a rating in excess of 10 percent for hyperparathyroidism.  Following the September 2011 rating decision, VA received a timely notice of disagreement wherein the Veteran disputed the assigned ratings, to include the rating for focal segmental glomerulosclerosis and the rating for hyperparathyroidism.  Subsequently, a March 2014 Statement of the Case, in part, denied a rating in excess of 10 percent for hyperparathyroidism, and the issue was appealed to the Board.  

In contrast, concerning the focal segmental glomerulosclerosis, a December 2013 rating decision assigned a higher rating of 100 percent for focal segmental glomerulosclerosis effective April 23, 2013.  However, the assignment of a 100 percent rating effective April 23, 2013 created a staged rating and did not remove the issue from appellate status.  While the assignment of a 100 percent rating does not require the Board to review the period after April 23, 2013, the Board must consider whether a higher initial rating is warranted prior to April 23, 2013.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).  Accordingly, the September 2012 notice of disagreement triggered the appellate process regarding the issue of entitlement to an increased rating for focal segmental glomerulosclerosis in excess of 80 percent prior to April 23, 2013.  A Statement of the Case must be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board must now address the Veteran's argument that the issues of entitlement to an effective date earlier than January 5, 2010 for the award of service connection for left and right upper extremity peripheral neuropathy, and entitlement to a rating in excess of 30 percent for peripheral neuropathy, right upper extremity, and entitlement to a rating in excess of 30 percent for peripheral neuropathy, left upper extremity, are in appellate status.  A February 2014 rating decision, in pertinent part, granted service connection for nerve damage, right upper extremity, and assigned an initial rating of 10 percent effective January 18, 2011 and granted service connection for nerve damage, left upper extremity, and assigned an initial rating of 10 percent effective January 18, 2011.  A timely notice of disagreement was received by VA in February 2015 concerning the initial rating assignments and effective dates for the awards of service connection.  An April 8, 2015 Statement of the Case was issued with a corresponding April 8, 2015 rating decision.  The April 8, 2015 rating decision assigned a rating of 30 percent for peripheral neuropathy, right upper extremity, with an effective date of January 5, 2010 and assigned a rating of 30 percent for peripheral neuropathy, left upper extremity, effective from January 5, 2010.  A VA notice letter dated April 10, 2015 advised the Veteran of the issuance of the April 2015 rating decision and April 2015 Statement of the Case.  The VA notice letter states:  "Please refer to the Statement of the Case (SOC) dated April 8, 2015, which has been mailed separately to you.  This April 8th SOC explains your continuing appeal rights for the issue of peripheral neuropathy, right upper extremity (claimed as nerve damage) and peripheral neuropathy, left upper extremity (claimed as nerve damage) [..]."  The April 8, 2015 Statement of the Case notified the Veteran of her appellate rights and that she must submit a substantive appeal within "60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed."  

Correspondence from the Veteran's representative was received in July 2015 which expressed disagreement with the 30 percent ratings assigned for the peripheral neuropathy of the left and right upper extremities, as well as expressed disagreement with the effective dates assigned for the 30 percent ratings.  This correspondence was not received within the applicable time period to constitute a timely substantive appeal as to the February 2014 rating decision, notice of which had been issued in March 2014.  The one-year period from notification of the February 2014 rating decision had expired, and the 60-day period from issuance of the April 2015 statement of the case had also expired, prior to receipt of the July 2015 correspondence.  38 C.F.R. § 20.302(b).  As a result, the Veteran was notified by an August 2015 letter finding that the July 2015 correspondence was not a timely substantive appeal with respect to the February 2014 rating decision which assigned initial ratings and effective dates for the awards of service connection for nerve damage, right upper extremity and nerve damage, left upper extremity.  VA received correspondence from the Veteran's attorney in October 2015, indicating disagreement with the appellate status of the issues, which was received within the one year period from the August 2015 letter.  Accordingly, the October 2015 correspondence is construed as a notice of disagreement with the August 2015 VA letter.  However, the issue of whether the July 2015 correspondence constituted a timely filed substantive appeal to the February 2014 rating decision need not be remanded for issuance of a Statement of the Case.  See Manlincon, supra.  In this regard, the Board finds that the July 2015 correspondence may reasonably be held to be a timely notice of disagreement as to the April 8, 2015 rating decision award of a 30 percent rating, each, for right and left upper extremity nerve damage, each effective from January 5, 2010.  Further, the Board finds that following issuance of the April 8, 2015 Statement of the Case, the Veteran's representative's correspondence received in October 2015 constitutes a timely substantive appeal as to these matters.  Therefore, the issues are considered on appeal as shown on the title page of this decision.  

The Veteran's attorney argued that the issues of entitlement to service connection for neurological disability of the left lower extremity and entitlement to service connection for neurological disability of the right lower extremity were implicitly denied by various RO rating decisions and should be in appellate status.  The Board disagrees; however, as the issues of entitlement to service connection for neurological disability of the left lower extremity and entitlement to service connection for neurological disability of the right lower extremity were raised in an October 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board REFERS the issues to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an increased rating in excess of 80 percent for focal segmental glomerulosclerosis prior to April 23, 2013, entitlement to an increased rating in excess of 10 percent for hyperparathyroidism, entitlement to an initial rating in excess of 10 percent for degenerative disc disease, cervical spine, entitlement to a compensable initial rating for degenerative disc disease, lumbar spine, entitlement to an initial rating in excess of 10 percent for anemia, entitlement to an initial rating in excess of 10 percent for left elbow, status post fistula placement, with scar, from February 20, 2014, entitlement to an initial rating in excess of 30 percent for peripheral neuropathy, left upper extremity, entitlement to an initial rating in excess of 30 percent for peripheral neuropathy, right upper extremity, entitlement to an effective date earlier than January 5, 2010, for the award of SMC under 38 U.S.C.A. § 1114(s), entitlement to service connection for TMJ disability claimed as secondary to service-connected focal segmental glomerulosclerosis and hyperparathyroidism, and entitlement to service connection for disability manifested by joint pain and muscle weakness claimed as secondary to focal segmental glomerulosclerosis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to February 20, 2014, the evidence is in equipoise as to whether the Veteran's left elbow, status post fistula placement, with scar, is painful.

2.  The evidence of record does not show a formal or informal claim for entitlement to service connection for nerve damage or neurological disability prior to January 5, 2010.  


CONCLUSIONS OF LAW

1.  Prior to February 20, 2014, the criteria for a 10 percent initial rating for left elbow, status post fistula placement, with scar, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Code 7804 (2015).

2.  The criteria for an effective date earlier than January 5, 2010 for the award of service connection for nerve damage of the left upper extremity are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

3.  The criteria for an effective date earlier than January 5, 2010 for the award of service connection for nerve damage of the right upper extremity are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A March 2011 VA notice letter advised the Veteran of the evidence required to substantiate a claim for service connection and the assignment of disability ratings and effective dates.

Further, in this case, the Veteran is appealing the initial disability rating assignment for left elbow, status post fistula placement, with scar and the effective date assignment for the award of service connection for nerve damage, left upper extremity and the effective date assignment for the award of service connection for nerve damage, right upper extremity.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and Statement of the Case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The Veteran was provided the required SOCs discussing the reasons and bases for not assigning a higher initial rating and for not assigning earlier effective dates for the awards of service connection for nerve damage, left upper extremity and nerve damage, right upper extremity and cited the applicable statutes and regulations.  The notice requirements have been met.

The duty to assist the Veteran has been satisfied with respect to the service-connected left elbow, status post fistula placement, with scar.  Identified VA medical treatment records, private medical treatment records, and Social Security Administration records have been obtained and associated with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided a VA medical examination in April 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA medical examination report listed the Veteran's reported symptomatology and provided relevant medical information necessary to address the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Concerning the claims for earlier effective dates, the duty to assist the Veteran has also been satisfied.  The Veteran has not asserted that there is any outstanding evidence concerning the claims for earlier effective dates.  The Board finds that VA satisfied its duty to assist the Veteran and may proceed with a decision.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

Legal Criteria - Rating Disabilities

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran)

The Veteran was provided a VA medical examination in April 2011.  The examiner noted that the Veteran reported pain in the left upper extremity claimed as due to nerve damage.  Concerning the scar, the Veteran reported left elbow pain, to include weakness, giving way, lack of endurance, fatigability, tenderness, and pain.  The Veteran also reported flare-ups.  It was noted that the scar was linear and was not painful on examination.  The examiner stated that the scar did not limit the Veteran's motion and there was no limitation of function due to the scar.  

VA medical treatment records document the Veteran's intermittent complaints of pain related to her left elbow and/or upper extremity.

In this case, the Board finds that the evidence is in equipoise as to whether the Veteran's scar is painful.  While the April 2011 VA examiner indicated that the scar was not painful on examination, the Veteran reported that she experienced pain due to her left elbow scar, which she is competent to do.  See, e.g., McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  Accordingly, resolving reasonable doubt in the favor of the Veteran, the Board finds that the criteria for an initial 10 percent rating, but no higher, have been met prior to February 20, 2014.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 7804.  

However, an initial rating in excess of 10 percent is not warranted prior to February 20, 2014.  The Board considered the application of other diagnostic codes and finds no basis to assign a rating in excess of 10 percent for the Veteran's disability.   See 38 C.F.R. § 4.118.  Diagnostic Code 7800 is not for application as the Veteran's head, face, and neck are not affected.  Further, there is only one scar identified and no indication that the scar is unstable or reaches the area requirements to warrant a higher rating.  See Diagnostic Codes 7801-7804.  The Veteran reported that limitation of motion occurs with the left elbow and she could not do heavy lifting.  However, the Board assigns more probative value to the April 2011 VA examiner's opinion regarding the symptoms of the left elbow scar.  The examiner specifically stated that the scar did not limit the function of the affected part.  While the Veteran may feel that her scar limits her motion, she also has other medical conditions that affect the use of her arm, to include peripheral neuropathy.  Accordingly, the Board finds that rating the Veteran's scar under another disability code is not warranted.  

In sum, there is no identifiable period that would warrant a rating in excess of 10 percent prior to February 20, 2014.  See Fenderson, supra.  In light of the above, a preponderance of the evidence is against the claim for a rating in excess of 10 percent prior to February 20, 2014.  The benefit-of-the-doubt rule does not apply in that regard.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

An extra-schedular rating is a component of a claim for an increased rating. Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Accordingly, the Board must consider whether the Veteran's claim for an initial rating in excess of 10 percent prior to February 20, 2014 must be referred for extra-schedular consideration.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The evidence does not establish that the rating criteria are inadequate.  The Veteran has complained of symptoms such as pain and tenderness.  She also reported limitation of motion due to her scar; however, again, the Board assigned great probative value to the clinical findings of record which did not reflect functional impairment due to her scar.  The symptoms of pain and tenderness due to her scar are not considered to be unusual or exceptional.  However, even if the rating criteria were inadequate, the evidence does not reflect the governing norms.  There are no periods of frequent hospitalization.  The Veteran has not reported that she had difficulties with employment above and beyond the rating assigned due to her scar.  The provisions of 38 C.F.R. § 4.1 specifically set out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Referral for extra-schedular consideration is not warranted.

Finally, under Johnson v. McDonald, 762 F3.d 1362 (2014), the Federal Circuit stated that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple service-connected disabilities.

Legal Criteria and Analysis - Effective Date

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (requiring VA to consider the evidence of disability during the period one year prior to the application in order to determine when a factually ascertainable increase in disability occurred).

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2015).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2015).

In this case, a claim for service connection for nerve damage due to the Veteran's service-connected focal segmental glomerulosclerosis, among other claimed disabilities, was received by VA on January 18, 2011.  A September 2011 rating decision, in pertinent part, denied entitlement to service connection for nerve damage, left upper extremity and nerve damage, right upper extremity and also denied entitlement to an increased rating in excess of 80 percent for service-connected focal segmental glomerulosclerosis.  Thereafter, a February 2014 rating decision, in pertinent part, granted service connection for nerve damage, left upper extremity, and assigned an initial rating of 10 percent effective January 18, 2011 and granted service connection for nerve damage, right upper extremity, and assigned an initial rating of 10 percent effective January 18, 2011.  The decision assigned the effective dates of January 18, 2011 for the awards of service connection because this was the date that VA received the Veteran's claim for service connection for nerve damage.  As discussed above, a timely appeal was not completed from the February 2014 rating decision.  Additionally, no new and material evidence was received within the appeal period thereafter.  As such, the February 2014 rating decision is final.  38 U.S.C. § 7105.  Subsequently, an April 2015 rating decision assigned a 30 percent rating for peripheral neuropathy, right upper extremity, with an effective date of January 5, 2010, and assigned a 30 percent rating for peripheral neuropathy, left upper extremity, with an effective date of January 5, 2010.  The decision assigned the effective dates of January 5, 2010 because this was the first evidence of a diagnosed disability related to the Veteran's service-connected focal segmental glomerulosclerosis.  It appears that the AOJ reviewed the record prior to the January 18, 2011 date of claim for service connection for nerve damage, now referred to as peripheral neuropathy, and found it to be a separately ratable manifestation of the Veteran's already service-connected focal segmental glomerulosclerosis.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.).  

In accordance with the laws and regulations, effective date assignments earlier than January 5, 2010 are not warranted.  Review of the record does not reflect that a claim for service connection for nerve damage or a neurological disability was received prior to January 5, 2010.  While the Board notes that the Veteran stated that there were symptoms of numbness and tingling demonstrated as early as in 2008, the Board points out that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  While the AOJ determined that the Veteran's January 18, 2011 claim for an increased rating for focal segmental glomerulosclerosis and service connection for nerve damage as associated with the focal segmental glomerulosclerosis required review of the one year period prior to the date of the January 18, 2011 claim, there is no correspondence from the Veteran prior to January 5, 2010, which could be reasonably construed as an intent to claim service connection for nerve damage.  The Board recognizes that the Veteran filed claims for increased ratings for focal segmental glomerulosclerosis prior to the date of January 5, 2010, but such claims had been previously finally denied.

In light of the above, the preponderance of the evidence is against the assignment of an effective date earlier than January 5, 2010 for the award of service connection for nerve damage, left upper extremity, and is against an effective date earlier than January 5, 2010 for the award of service connection for nerve damage, right upper extremity.  Accordingly, the benefit of the doubt is not applicable and the claims are denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Prior to February 20, 2014, entitlement to an initial 10 percent rating for left elbow, status post fistula placement, with scar, is granted, subject to VA regulations governing the payment of monetary awards.

Entitlement to an effective date earlier than January 5, 2010 for the award of service connection for nerve damage of the left upper extremity is denied.  

Entitlement to an effective date earlier than January 5, 2010 for the award of service connection for nerve damage of the right upper extremity is denied.  


REMAND

Concerning the issue of entitlement to an increased rating in excess of 80 percent for focal segmental glomerulosclerosis prior to April 23, 2013, a Statement of the Case (SOC) must be issued.  As explained in the Introduction, a September 2011 rating decision, in pertinent part, denied entitlement to a rating in excess of 80 percent for focal segmental glomerulosclerosis.  VA received a timely notice of disagreement with respect to the denial of the issue.  Thereafter, a December 2013 rating decision assigned a higher rating of 100 percent for focal segmental glomerulosclerosis effective April 23, 2013.  However, the assignment of a 100 percent rating effective April 23, 2013 created a staged rating and did not remove the issue from appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the September 2012 notice of disagreement triggered the appellate status regarding the issue of entitlement to an increased rating for focal segmental glomerulosclerosis in excess of 80 percent prior to April 23, 2013.  A SOC must be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Next, in correspondence received by VA in February 2015, the Veteran's attorney stated that the most recent VA medical examinations completed in February 2014 did not adequately address the manifestations of the Veteran's service-connected disabilities on appeal.  The attorney explained that the Veteran recently had surgery prior to the February 2014 VA examinations and was not able to fully participate in the examinations to demonstrate and discuss the nature of her service-connected disabilities.  In light of the attorney's statements, the Board finds that the issues of entitlement to an increased rating in excess of 10 percent for hyperparathyroidism, entitlement to an initial rating in excess of 10 percent for degenerative disc disease, cervical spine, entitlement to a compensable initial rating for degenerative disc disease, lumbar spine, entitlement to an initial rating in excess of 10 percent for anemia, entitlement to an initial rating in excess of 10 percent for left elbow, status post fistula placement, with scar, from February 20, 2014, must be remanded for new VA medical examinations.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Concerning the issue for entitlement to service connection for a chronic disability manifested by joint pain and muscle weakness claimed as secondary to focal segmental glomerulosclerosis, a VA medical opinion was requested in December 2013.  The examination request asked that the VA examiner provide a diagnosis in relation to the Veteran's symptoms of joint pain and muscle weakness and to provide an opinion as to the etiology of such a disability.  The December 2013 VA examiner noted review of the evidence and indicated that the Veteran had gout.  The examiner stated that the Veteran had numerous medical comorbidities and had been diagnosed with gout.  It was noted that her medical records also reflected entries related to joint pain and aches.  She had approximately 14 to 15 diagnoses and took a host of medications.  There had not been a specific diagnosis for the joint complaints other than pain and these symptoms were "at least as likely as not" symptoms of multiple medical comorbidities.  As how they relate to her specific kidney disease, it was well known in the literature that numerous complications and additional medical complaints can arise when one is being treated for severe kidney disease.  To separate these all out is extremely difficult to perform, if not impossible, due to so many variations.  Whether any of these joint/muscle aches were truly aggravated beyond natural progression by her kidney disease remained unknown, due to the above rationale.   The Board finds that the examiner's opinion is not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the examiner noted a diagnosis of gout, the examiner did not provide an opinion as to the etiology and, instead, generally noted that the nonspecific joint complaints were the result of multiple medical comorbidities.  In addition, the VA medical treatment records include notations related to questionable rheumatoid arthritis.  Without an examination of the Veteran and a discussion of her claimed symptoms, the medical evidence is insufficient at this time to adjudicate the claim.  A remand is required for a VA examination.  

With respect to the issue of entitlement to service connection for TMJ disability as secondary to focal segmental glomerulosclerosis, the Veteran was provided a VA medical examination in April 2011.  The VA examiner stated that the baseline manifestations of TMJ were pain in left ear and TMJ upon mastication as indicated by a 2010 VA otolaryngology consult.  The examiner opined that there was no medical history to review that would indicate that her condition progressed or increased the manifestations of her TMJ.  The examiner stated that the rationale was based on evaluation and review of x-ray.  The Veteran was provided another VA medical examination in February 2014.  The VA examiner stated that the Veteran had a history of focal segmental glomerulosclerosis and hyperparathyroidism which can both affect bone and joint integrity including the TMJ.  The examiner opined that it was "at least as likely as not" that the TMJ symptoms were aggravated beyond their natural progression by her underlying disease process, including focal segmental glomerulosclerosis and hyperparathyroidism.  However, in an addendum opinion, the examiner stated that a baseline of symptoms could not be established based on the medical evidence available for review.  

The Board finds that an additional medical opinion is required.  While the February 2014 VA examiner could not provide the baseline manifestations after review of the medical evidence, this opinion is contrary to the April 2011 VA examiner's opinion, which was not discussed by the February 2014 VA examiner.  VA regulations hold that "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury."  

In light of the conflicting evidence, the Board finds that an additional medical opinion is required prior to resolving the medical question as to permanent aggravation of the TMJ disability by the service-connected focal segmental glomerulosclerosis and hyperparathyroidism.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim).  

In addition, a new VA examination is required to determine the current nature and severity of the Veteran's service-connected peripheral neuropathy of the left upper extremity and service-connected peripheral neuropathy of the right upper extremity.  The Veteran was last provided a VA medical examination in February 2014.  The examination report indicated that the Veteran had mild paresthesias and mild numbness with 5/5 in muscle strength testing.  In addition, paralysis was characterized as mild and incomplete.  However, since that time, VA medical treatment records dated in September 2015 reflect findings of diminished muscle strength in both hands, diminished reflexes and noted that the Veteran was losing dexterity and strength in her hands.  Accordingly, the Board finds that the evidence indicates an increase in her disability and a new VA examination is required.  

Finally, with regard to the issue of entitlement to an effective date earlier than January 5, 2010, for the award of SMC, the Veteran is required to have a single service-connected disability rated at 100 percent, and (1) additional service-connected disability or disabilities independently rated at 60 percent or more, or (2) he or she must be permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2015); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  As the remanded issues may impact the assignment of an earlier effective date for an award of SMC, the Board must defer adjudication of the issue of entitlement to an earlier effective date for SMC as the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the September 2011 rating decision and notice of disagreement therewith received in September 2012, as to the issue of entitlement to an increased rating in excess of 80 percent for focal segmental glomerulosclerosis prior to April 23, 2013.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of her hyperparathyroidism.  The claims folder must be made available for review and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.

Report all manifestations and symptoms of the hyperparathyroidism.  The examiner should address whether the disability manifests in generalized decalcification of bones, kidney stones, gastrointestinal symptoms (nausea, vomiting, anorexia, constipation, weight loss, or peptic ulcer), and weakness; gastrointestinal symptoms and weakness; or continuous medication required for control.  

3.  Schedule the Veteran for a VA medical examination to determine the current severity of her degenerative disc disease, cervical spine.  The claims folder must be made available for review and the examiner must indicate that a review was conducted.  Any indicated tests and studies must be completed.  

The examiner must describe all symptoms and manifestations and range-of-motion findings related to the cervical spine.

The examiner must address whether the Veteran has had any incapacitating episodes due to intervertebral disc syndrome. 

An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

4.  Schedule the Veteran for a VA medical examination to determine the current severity of the degenerative disc disease, lumbar spine.  The claims folder must be made available for review and the examiner must indicate that a review was conducted.  Any indicated tests and studies must be completed.  

The examiner must include all symptoms and manifestations and range-of-motion findings related to the thoracolumbar spine.

The examiner must address whether the Veteran has had any incapacitating episodes due to intervertebral disc syndrome. 

An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

5.  Schedule the Veteran for a VA medical examination to determine the current severity of her anemia.  The claims folder must be made available for review and the examiner must indicate that a review was conducted.  Any indicated tests and studies must be completed.  

Report all manifestations and symptoms of anemia to include hemoglobin levels.

6.  Schedule the Veteran for a VA examination to determine the current nature and severity of the left elbow, status post fistula placement, with scar.  The claims folder must be made available for review and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.

Report all manifestations and symptoms of the Veteran's left elbow, status post fistula placement, with scar.  

7.  Schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected peripheral neuropathy, left upper extremity and peripheral neuropathy, right upper extremity.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished. 

All clinical manifestations of the service-connected peripheral neuropathy of the upper extremities must be reported in detail.

The VA examiner must identify the specific nerve(s) involved and the severity (mild, moderate, or severe). 

The examiner must also identify if any paralysis is incomplete or complete.

In addition, the examiner must discuss whether the Veteran's peripheral neuropathy of the left upper extremity/right upper extremity results in limitation of function/motion.  If so, include the pertinent range-of-motion findings and address whether additional impairment, including degrees of motion lost occurs during a flare-up or a period of repeated use. 

8.  Request that a suitably qualified VA examiner provide a medical opinion as to the nature and etiology of the Veteran's TMJ disability.  The claims folder must be made available to and reviewed by the examiner.  Following review of the claims folder, the examiner is asked to respond to the following: 

Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or higher) that any TMJ disability was proximately caused or aggravated by the service-connected focal segmental glomerulosclerosis and hyperparathyroidism.  

The term "aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.

The examiner should comment on the conflicting medical evidence, including the April 2011 and February 2014 VA medical examination reports and addendum opinion to the February 2014 VA medical examination report.  The examiner must discuss the baseline level of the TMJ prior to aggravation, if possible.  If the examiner is unable to determine the baseline level of the TMJ, the examiner must provide rationale as to why the level cannot be ascertained.  

Rationale must be proffered for any opinion reached.

9.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of the claimed disability manifested by joint pain and muscle weakness.  The claims folder must be made available to and reviewed by the examiner.  Any indicated tests and studies must be completed.  Following review of the claims folder and examination, the examiner is asked to respond to the following: 

a.  List the diagnoses, if any, related to the Veteran's complaints of joint pain and muscle weakness, to include consideration of gout and rheumatoid arthritis.  

b.  Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or higher) that any diagnosed disability manifested by joint pain and muscular weakness (to include gout and/or rheumatoid arthritis) is etiologically related to service, or proximately caused, or chronically aggravated, by service-connected disability, to include service-connected focal segmental glomerulosclerosis.    

The term "aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.

Rationale must be provided for each opinion reached.  

10.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and her attorney.  Provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


